OPINION — AG — **** VOCATIONAL AND TECHNICAL SCHOOL DISTRICT-AREA-BOARD MEMBERSHIP **** A MEMBER OF THE BOARD OF EDUCATION OF AN INDEPENDENT SCHOOL DISTRICT IN OKLAHOMA MAY ALSO BE A MEMBER OF THE BOARD OF AN AREA VOCATIONAL AND TECHNICAL SCHOOL DISTRICT. PART IV, SECTION 7, OF THE RULES AND REGULATIONS OF THE STATE BOARD OF VOCATIONAL AND TECHNICAL EDUCATION IS INVALID INSOFAR AS IT PROVIDES THAT THE MEMBERS OF A BOARD OF EDUCATION OF AN INDEPENDENT SCHOOL DISTRICT MAY SERVE AS EX OFFICIO MEMBERS OF THE BOARD OF EDUCATION OF THE AREA SCHOOL DISTRICT SINCE SUCH RULE EXCEEDS THE AUTHORITY GRANTED BY LAW TO THE STATE BOARD OF VOCATIONAL AND TECHNICAL EDUCATION. CITE: ARTICLE X, SECTION 9B(C), 70 O.S. 1968 Supp 4-47 [704-47], W. J. MONROE ** SEE: OPINION NO. 74-143 (1974) **